                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



 ANAID EL, Ex-Relatione DIANA
 DAWES/DAWES, DIANA,

                Plaintiff,                                        Civil Action No.
  v.                                                          3: 18 - CV - 2033 (CSH)

 WILLIAM WHITEHEAD, in his individual
 and official capacity, JAY MORAN, in his
 individual and official capacity, SARA
 GREENE, in her individual and official
 capacity, STUART ROSEN, in his individual
 and official capacity, MICHAEL BZDYRA,                         DECEMBER 17, 2018
 in his individual and official capacity, JOHN
 DOE, in his individual and official capacity,
 and JANE DOE, in her individual and
 official capacity,

                Defendants.


       RULING ON PLAINTIFF’S MOTION FOR RESTRAINING ORDER [Doc. 5]

HAIGHT, Senior District Judge:

       Plaintiff commenced this action by filing a pro se complaint on December 12, 2018. Doc.

1. The first-named Defendant, William Whitehead, was at the pertinent time an officer of the East

Hartford Police Department. The case arises out of Whitehead’s issuing to Plaintiff on April 7,

2016, a summons for operating a motor vehicle without mandatory insurance and for operating an

unregistered motor vehicle, in violation of Connecticut statutes. Plaintiff contends that Whitehead’s

issuance of that summons was illegal. Plaintiff made that contention in an earlier habeas corpus

petition which this Court dismissed on Defendants’ unopposed motion. Anaid Sewad El v.

Manchester Corp., et al., No. 3:16-cv-1437 (CSH), Ruling dated February 15, 2017 [Doc. 5].

                                                 1
Plaintiff reasserts that theory in her present complaint.

        Plaintiff’s complaint [Doc. 1] is accompanied by a motion [Doc. 5] for a self-styled

“Emergency Stay / Protective Order,” which the Court will construe as a motion for a Temporary

Restraining Order (“TRO”). In that motion, Plaintiff prays for “a stay” against the “proposed

suspension” of her driver’s licence. Doc. 5, at 1. In that regard, the complaint alleges at 4 that on

November 17 she received a notice from the Connecticut Department of Motor Vehicles “that the

license issue [sic] will be suspended effective 17 December 2018 as a result of a ‘conviction of

operating without required insurance,’” and advising further that Plaintiff “may request an

administrative hearing to contest” that action. Doc. 1, at 4. Plaintiff alleges that she submitted that

request on November 29, and has not yet received an answer from the State authorities. Id.

        It is apparent from the Court’s reading of Plaintiff’s submissions that she does not allege facts

sufficient to demonstrate irreparable harm, an essential requirement for any form of injunctive relief

(TRO or preliminary injunction). Injunctive relief is warranted “when the party seeking the

injunction demonstrates (1) that he or she will suffer irreparable harm absent injunctive relief, and

(2) either (a) that he or she is likely to succeed on the merits, or (b) that there are sufficiently serious

questions going to the merits to make them a fair ground for litigation, and that the balance of

hardships tips decidedly in favor of the moving party." Moore v. Consol. Edison Co. of New York,

409 F.3d 506, 510 (2d Cir. 2005) (citation and internal quotation marks omitted). The Second

Circuit has held repeatedly that any TRO or PI motion will be denied if the movant “failed to

establish the irreparable harm element required for injunctive relief.” Al-Bukhari v. Dep't of

Correction, 720 F. App'x 655, 656 (2d Cir. 2018). In the case at bar, on Plaintiff’s own account there

is pending her request for a State administrative hearing which may abrogate the threatened


                                                     2
suspension of her license. Those circumstances do not support a finding of irreparable harm.

Plaintiff’s motion fails for that reason alone.

       The Court neither expresses nor intimates a view as to whether, if irreparable harm is

subsequently shown, Plaintiff would be able to make a showing on the merits sufficient to satisfy

one or the other of the two remaining requirements for preliminary injunctive relief. That question

may be the subject of further motion practice if Plaintiff presses the issue.

       For the foregoing reasons, Plaintiff’s motion [Doc. 5] for “Emergency Stay / Protective

Order” is DENIED.

       It is SO ORDERED.

Dated: New Haven Connecticut
       December 17, 2018




                                                  /s/Charles S. Haight, Jr.
                                                  CHARLES S. HAIGHT, JR.
                                                  Senior United States District Judge




                                                     3
